 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarrensburg Board&Paper CorporationandUnited Paper-makers and Paperworkers,AFL-CIO.Case No. 3-CA-1919.June 28, 1963DECISION AND ORDEROn March 27, 1963, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report. Thereafter, the Respondent and the Charging Partyfiled exceptions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings,' conclu-sions, and recommendations to the extent consistent herewith.We find, in agreement with the Trial Examiner, that the Respond-ent violated Section 8(a) (5) and (1) of the Act by the refusal ofLawrence Thompson, its representative, to sign the contract tenderedon or about April 20, 1962.We do not agree, however, that Respond-ent unlawfully suggested or solicited withdrawals from the Union.The record shows the following :The parties agreed that, effective April 1, 1962, there would bea 30-day escape period during which employees could withdraw fromthe Union.At a membership meeting of the employees on March 31,1962, the signficance of the escape period was explained to the em-ployees by Lawrence Thompson, the Respondent's vice president,and Patrick Harte, the Union's regional director.During the escapeperiod, ,a notice pertaining to the availability of withdrawal slips wasposted on the employees' bulletin board.Although there is no af-firmative evidence connecting the Respondent with the actual post-ing of the notice, the record shows that the Respondent was awarethat it was posted.Record testimony discloses that the notice advisedthe employees that withdrawal slips could be obtained from CharlesHarris, Edward Frye, and Edward Miner if so desired.Harris isidentified in the record as being the Respondent's plant superintend-i The Respondent's request for oral argumentis herebydenied as the record,exceptions,and briefs adequately present theissues and positions of the parties.2In view of the TrialExaminer'sfinding that there wasno promiseby the Union towalk away if a majorityof the employeeswithdrewduring the escape period,we do notfeel thatit is necessary to considerwhat legaleffect any such promise might have if made.143 NLRB No. 47. WARRENSBURG BOARD & PAPER CORPORATION399ent.There is no affirmative evidence that Respondent actually askedany employee to withdraw from the Union.In fact, all witnessestestifying as to the submission of withdrawal slips stated that theydid so voluntarily.The Trial Examiner found that the Respondent,by the notice andthrough Harris,was involved in unlawful suggestion and solicitationof withdrawal from the Union,and in attempts to undermine theUnion.We do not agree. Significantly, the parties had agreed to a30-day escape period during which the employees could withdrawfrom the Union,and this fact was made clear to the employees atthe March 31 membership meeting. The notice itself contained nothreat of reprisal or promise of benefit in the event the employeesdecided not to withdraw from the Union. On the contrary, the noticeadvised the employees that withdrawal slips were available to themif so desired.Under all the circumstances,we find that the Respond-ent did not in such respect interfere with, restrain,or coerce employeesin the exercise of the rights guaranteed in Section 7 of the Act.'Weshall, therefore,dismiss that part of the complaint which alleges suchviolation of Section 8 (a) (1) of the Act 4THE REMEDYTo remedy the Section 8(a) (5) violation, the Trial Examiner rec-ommended that the Board order the Respondent to execute the 2-yearcontract submitted by the Union on or about April 20, 1962, withchanges in the effective dates of the contract and the provision thereinpertaining to the 30-day escape period.An order at this time provid-ing for a change in the effective date of the 2-year contract would un-duly extend the contract beyondthe term originally agreed upon.Asthe Respondent has put into effect the provisions of the contract, webelieve that no purpose would be served by such an order.We shalltherefore order the Respondent,upon the Union's request,to executethe contract submitted to it by the Union on or about April 20, 1962,with an effective terminal date of March 1, 1964. If no such requestismade,we shall order the Respondent,upon request, to bargain col-lectively with the Union as the exclusive representative of the em-ployees in the appropriate unit, and, if an understanding is reached,to embody such understanding in a signed contract.As the recordclearly shows that the effective date of March 1, 1962, for the 30-dayescape period as set forth in the submitted contract was erroneous,we shall provide that said date shall be corrected to April 1, 1962.3Perkins Machine Company,141 NLRB 697.4The fact that the withdrawals were not unlawfully solicited cannot serve as a defenseto Respondent's refusal to sign the contract with the Union in April 1962 for the Unionwas certified as recently as October 1961. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, WarrensburgBoard & Paper Corporation, Warrensburg, New York, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Papermakers andPaperworkers, AFL-CIO, as the exclusive representative of all em-ployees in the appropriate unit with respect to rates of pay, wages,hours of employment, or other conditions of employment, by refusingto sign an agreement embodying conditions agreed upon.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request by United Papermakers and Paperworkers,AFL-CIO, execute the contract heretofore submitted, as set forth inthe section herein entitled "The Remedy," and if no such request toexecute is made, bargain upon request with the Union as the exclusiverepresentative of the employees in the appropriate unit.(b)Post at its plant in Warrensburg, New York, copies of the at-tached notice marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Third Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT is r, URTHER ORDERED that the complaint, insofar as it allegesviolations of Section 8 (a) (1) of the Act, be, and it hereby is, dismissed.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : WARRENSBURG BOARD & PAPER CORPORATION401WE WILL NOT refuse to bargain collectively with United Paper-makers andPaperworkers, AFL-CIO, as the exclusive repre-sentative of all employees in the appropriate unit with respectto rates of pay, wages, hours of employment, or other conditionsof employment, by refusing to sign an agreement embodyingconditions agreed upon.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights guar-anteed inSection 7 of the Act.WE WILL, upon request, execute the contract heretofore sub-mitted to us by United Papermakers and Paperworkers, AFL-CIO, and if no request to execute is made we will, upon request,bargain collectively with the Union as the exclusive bargainingrepresentative of all employees in the following unit :All production and maintenance employees of the Companyemployed at the Warrensburg, New York, plant, exclusive ofall office clerical employees, guards, professional employees,and supervisors as defined in the Act.WARRENSBURG BOARD&PAPER CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, The 120 Building, 120 Delaware Avenue, Buf-falo,New York, 14202, Telephone No. TL 6-1782, if they have anyquestion concerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERWith marked credibility issues, this case lends itself strikingly to the method ofmaking a decision and then arranging the findings to support it-like the riflemanwho paints his bull's-eye around the bullet hole.But, aside from manner anddemeanor of witnesses,the reasonableness of the testimony and the internal con-sistency developed point the way to the facts and, to the findings and conclusions tobe made.The complaint herein(issued September 11, 1962; charges filed July 3, August 3,and September 7, 1962)alleges that the Company has violated Section 8(a)(1)of the National Labor Relations Act, as amended,73 Stat. 519,by suggesting to itsemployees that they withdraw from the Union and circulating and soliciting with-drawal requests from said employees, informing its employees by a posted noticethat the union issue was dead,and negotiating in bad faith,refusing to sign anagreement embodying agreed-upon conditions,and seeking to undermine the Unionand to destroy its majority;and Section 8(a) (5) of the Act by said alleged acts andby refusing to recognize or bargain with the Union.The answer,as amended,deniesthe status of one alleged supervisor and further denies that the Company committedany unfair labor practices as alleged.(In its brief the Company attacks the certi-fication of the Union although the answer admits that such certification followeddesignation by a majority of employees in the unit.) 402DECISIONSOF NATIONAL LABORRELATIONS BOARDThe hearing was opened by Trial Examiner Thomas F. Maher at Glens Falls,New York, on November 7, 1962, and thereafter continued before Trial ExaminerLloyd Buchanan from December 19 through 21, 1962, inclusive.At the close ofthe hearing, counsel were heard in oral argument.Pursuant to leave granted toallparties, briefs have been filed by the General Counsel, the Union and theCompany, the time to do so having been several times extended.With his brief,the General Counsel filed a motion to correct the transcript. In the absence ofobjection thereto, the changes requested are presumably in order; said motion, datedFebruary 13, 1962, is hereby granted.The motion has been marked "Trial Ex-aminer's Exhibit No. 1" and included in the file.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT (WITH REASONS THEREFOR)I.THECOMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a New York corporation withprincipal office, plant, and place of business in Warrensburg, New York,is engagedin the manufacture, sale, and distribution of paperboard and related products; thatduring the 12 months preceding issuance of the complaint it manufactured, sold,and distributed at said plant products valued at more than $50,000 to other enter-prises located in the State of New York, each of which annually produces and shipsgoods valued at more than $50,000 directly out of the State of New York; and thatit is engaged in commerce within the meaning of the Act.Itwas admitted and I find that the Unionisa labor organizationwithin themeaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The refusal to sign an agreementThe issue here is whether an employer has violated the Act by a refusal to signan agreement after it has bargained in apparent good faith (except that even aftercertification is questioned the Union's majority) and has orally agreed with theterms of the written agreement as submitted to it, subject to a single provision tobe voted upon, that provision having been thereafter determined.The issue iscomplicated by the attempt to show that two other items were unresolved and by aclaim that the Union agreed to remove itself entirely if, despite its certification, amajority of the employees withdrew during the escape period.A corollary issue,itself alleged as a violation, is the employer's role in employees' withdrawal fromtheUnion.Itwas admitted and I find that, after a Board-conducted election, the Board onor about October 4, 1961, certified the Union as the exclusive collective-bargainingrepresentative of the employees in the following unit which is an appropriate unitwithin the meaning of Section 9(b) of the Act:All production and maintenance employees of the Company employed at itsWarrensburg, New York, plant, exclusive of all office clerical employees and allguards, professional employees, and supervisors as defined in the Act.After a preliminary meeting on December 15, 1961, at which the Union sub-mitted a proposed contract, the parties met four times, discussing various pro-visions on January 15, February 12, and March 8 and 16.At the January meetingGillis,one of the Union's representatives, asked the Company's vice president,Thompson, whether be had gone over the copy of the Union's proposed contractwhich she had given him on December 15. Thereafter the Company prepared andsubmitted to the Union a document entitled "Management's Position" and headed"Labor Negotiations 1/26/62," and another document entitled "Notes for 2/12Negotiations."The first of these was the Company's summary of the discussion atthe January meeting and indicated the Company's position on the items to be dis-cussed; the second was also a summary and indicated the Company's position. It isnot claimed that the Company reneged on any agreement reached or improperlylimited an earlier position except for the alleged refusal to sign the proposed agree-ment later submitted,infra.But for the few items which we shall now consider,the meetings may be summarized by saying that the parties, working from the Union'sproposal and the Company's submitted documents or counterproposals, agreed onsome clauses as written and apparently on others as orally modified, the entireagreement to be reduced to writing.While as we shall see there are certain factual differences, it stands uncontradictedthat three issues remained unresolved at the February meeting: grievance procedure, WARRENSBURG BOARD & PAPER CORPORATION403wages, andunionsecurity.Nor is there any question concerning these issues andtheir resolution beyond the Company's claim that its agreement with respect to themwasa quid pro quofor an agreement by the Union to withdraw from the sceneentirely, this latter being the salient factual issue to be determined.Leaving for the moment the question of the reason or consideration for theCompany'sagreementon these latter items, the parties on March 8 agreed on anarbitration clause with a maximum possible award of $1,000 in any one case. I donot credit Thompson's testimony that $1,000 would be the maximum total of awardsunder arbitration during the life of the contract.Aside from the patent unrealismof such an overall limitation, my impression as I observed the witnesses was thatthe Company took this position at the hearing only to indicate that the agreementfinally submitted to it did not in fact embody what had been agreed upon.Weshallnote further Thompson's endorsement of the submission, which includedan arbitration limit in any one case; he did not then or thereafter prior to thehearing raise the question of overall total.Similarly, agreement was reached on wages at the March 8 meeting, with con-comitant shift differential terms and a 2-year term.Only the single remaining issueof union security was discussed at the meeting on March 16.With the Union insist-ing ona union shop and the Company on a maintenance-of-membership clause,Thompson having expressed his opinion that the Union did not represent a majorityof the employees,' it was agreed to hold a secret ballot vote among the employees:the choice was to be maintenance of membership or a union shop, in either casewith a 30-day escape period.As described, a union-shop provision with a 30-dayescape clause meant that all employees who did not withdraw from membershipduring the escape period must remain members, and that all new employees mustbecome members of the Union as under the usual union-shop provision.Reserving discussion and decision on this issue, we should here note the Com-pany's claim that at the February meeting Gillis had said that, if the Union lackeda majority at the end of the escape period, it would no longer be interested andwould "walk away." Gillis denied that she had said this.At a meeting on March 31, Harte, another union representative, and Thompsonaddressed the employees concerning the issue to be presented, and the employees,by a single vote margin, then voted in favor of the modified union-shop provision.(It was by a similar one-vote margin in the Board-conducted election that they hadvoted for the Union as their bargaining representative.)Harte and Thompson, whohad withdrawn from the room before the vote, returned and heard Gillis read theresults of the tally, agreed that they "ha[d] an agreement," and shook handsThemeeting was then adjourned.As we shall see, Thompson was uncertain and wholly unreliable concerning sub-sequent events.I credit Gillis' testimony that early in April, Thompson, who hadagreed to prepare the contract, told her that he had been too busy and suggested thatshe do it; that about a week later she gave Thompson a copy of the proposed con-tract, asking him to check it for errors or omissions; and that on or about April 20he told her that there were no errorsor omissions,adding, "You did a pretty goodjob on it." 2Asked when they could meet to sign the contract, Thompson now forthe first time declared that he would not.Citing the Union's alleged promise towithdraw or walk away if it lacked a majority, he claimed reliance on a series ofwithdrawal slips which a majority of the employees had now signed. (We shallconsider,infra,the evidence concerning the withdrawal slips and their significance.)Earlier, as we have noted, and throughout the statutory period, Thompson had ques-tioned the validity of the election and maintained that the Union did not representa majority of the employees.According to Thompson, Gillis did not call on him and ask that he sign the agree-ment.He testified variously that he did not know whether she gave him the con-tract, that she did give it to him (he had some "reservations" in that connection),and finally that she may have given it to him; he would not now deny it. Further,he did not actually recall how he got the proposed agreement: it might have come inby mail, or someone else may have given it to him.He testified also that itsexistence came to his attention on July 20, when he referred to it in an affidavit;not having recalled it up to that time, he then asked his attorney and his secretaryfor it, but with no success; after another visit by a Board representative on August 16,1While the Company was not obliged to agree on the form of union security requestedby the Union, its statedreason sosoon after certification that the Union did not representthe employees was in derogation of the bargaining process.2 Cf.N L R B v. 'U.S.Sonics Corp.,312 F. 2d610 (C.A. 1).717-672-64-vol. 143-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe searched further and finally found it.(He had earlier testified that he couldnot recall whether he found it before or after August 16.)Whenever it was thathe did receive the proposed contract, he testified that he knew he did not look at itin April or May. (This would meet Gillis' testimony that he had referred to it asa pretty good job.But Thompson's patent uncertainty is of little weight and doesnot balance Gillis' account.)Sometime in May (he was certain that it was afterthe April 30-day escape period) Gillis, without reference to a specific contract,asked him whether he was going to sign a contract, and because he had been toldthat a majority of the employees had signed withdrawalslipshe replied that he wasno longer under obligation to sign and would not. (Wholly aside from the circum-stances under which employees had signed such slips, Thompson here again and ad-mittedly failed to recognize his obligation.)In marked contrast to his inabilityto recall, uncertainty, and self-contradictions, he was positive that it was to a ratherthanthecontract that Harte referred a few weeks to a month after Gillis' inquiry.I do not credit this testimony by Thompson. I rely on Gillis' testimony that shegave him a copy of the contract and thereafter, still in April, spoke with him aboutit; and Harte's that he later also asked Thompson about signingthecontract.How and just when he received the copy of the proposed agreement remaineda mystery to Thompson.Quite as mysterious was the deposit on his desk of a paperapparently signed by 15 employees requesting that the Board election be set asideor that the Company maintain an open shop.He found this paper after he re-turned to work sometime following an injury.He testified that it was the basisfor, and then strengthened, his belief that most of the employees were not interestedin being members of the Union.In the face of Thompson's stated reason for refusing to sign the proffered contract,the defense that agreement had been reached in principle only and subject to finaldrafting is not available to the Company.Considering that defense, nevertheless,itwould be fatuous to maintain that the proposed contract as submitted to Thomp-son embodied inhaec verbathe provisions earlier agreed upon.But this does notmean that it was substantially different or in form or substance unacceptable to theCompany.Thompson declared to Gillis that it was in fact acceptable, and thisinvalidates any argument that there was no express agreement, which wouldpreclude an order to sign.We thus need not resolve the question whether or towhat extent specific language had been adopted in connection with the various pro-visions.There was agreement on the form and language of the submitted contractwhen Thompson spoke as he did on or about April 20.In an affidavit executed on July 20, Thompson declared thatthe parties onMarch 16 had "finalized the agreement" and arranged for the vote which wastaken on March 31. Conceivably, this might mean that the substance of the agree-ment rather than its language had been "finalized," and that Thompson or his at-torney might thereafter properly ask that certain provisions be reworded.But aswe have seen this was not cited as the reason for the refusal to sign, aside from theevidence that the contract as drafted was acceptable.Our concern is not with whatmight have been said or done, but with what was in fact stated as the reason forrefusingto signand what had previously been said.Supporting the finding that the parties had early agreed on the various provisionsand that of union security, and that on the vote on this issue the parties had concludedagreementon all issues,are the conversations between Thompson and Gillis con-cerning drafting of the agreement. I find that the claim of unresolved issues hasbeen injected as an afterthought and defense contrary to the facts as credibly de-scribed.I find similarly with respect to the Company's present claim of possiblelanguage differences as a bar to an order that it execute a contract.The fact is thatany such bar was removed with Thompson's approbation of the contract submittedto him.The questionisnotwhether obstacles could have been placed in the pathof agreement, but whether the parties in fact did agree, as I find that they did.If the escape period was to begin after the meeting of March 31 and was to runthrough the month of April, the clause in the contract for continued membershipby all employees who remained as members 30 days after March 1 was clearly er-roneous, and Gillis so admitted.With the escape period admittedly the month ofApril, the 30-day period should have been described as running from April 1, asall agreed.But again, this was not the reason for the refusal to sign; and such patenterror need not be repeated in a contract to be executed.Nor were Thompson's stated reasons for refusing to sign the proffered agreementvalid.Neither in law nor in fact could he rely on the withdrawal slips, which, aswe shall see, were solicited by the Company, or on an alleged promise by the Unionto walk away. If a representative of the Union,certified as collective-bargaining WARRENSBURG BOARD & PAPER CORPORATION405representative,made such a reckless statement,the Union was nevertheless entitledto recognition, and the Company was obliged to bargain even if the employees earlyand voluntarily sought to abandon the Union as Thompson claimed they had.3If in the interest of industrial peace bargaining rights are to be continued for astated period, it follows that a proposal to terminate such rights after certification iscontrary to public policy and may not be consideration for alleged concessions in acontract.(Of course, we do not evaluate the extent of any concession concerningthe arbitration clause as limited or the shift differential attached to the Company'swage proposal; the third issue which remained open as late as March-unionsecurity-was disposed of by the agreement for an employee vote, the Companyallegedly or admittedly gambling on its anticipation of a rejection by the employees.)But in fact no such proposal was made.While it may be noted that it is unlikely that, after so recent formal certification,union representatives would thus promise to walk away from a plant which they hadorganized (according to company witnesses, Gillis first said this, Harte did later,and Mendez,another international representative,nodded his head in assent),thereismore substantial basis for a finding on this issue.As we shall also see, the Com-pany's role in the withdrawal process interfered with the employees' free exercise oftheir rights; and the Company is estopped from relying on results toward whichits interference tended.Nor should we overlook the fact that, if the union representatives had agreed thatthey would walk away from the plant and that there would be no contract at allif a majority of the employees turned in withdrawal slips during the 30-day escapeperiod, the alternatives before the parties would be a union-security provision of sortsand no contract at all-not a union shop and a maintenance-of-membership arrange-ment.Yet Thompson definitely declared that after the alleged promise to walkaway, the parties agreed on the vote for one or the other form of union security, eachwith an escape clause.The vote as agreed upon and taken would be almost unim-portant were there any idea that there would be no contractWere Thompson less keen, one might wonder whether he was confused.Norwould I believe that the Company's general counsel was similarly confused, whateverhis inexperience in these mattersHe is generally experienced, and would recognizethe contradiction between a maintenance-of-membership agreement as the alternativeto a union shop, and no agreement at all4 He testified that, on Gillis' suggestionthat the Union walk away, the Company gambled that there would be no contractCuriously, the alleged promise by the Union to walk away is claimed to have occur-redat the meeting of February 12, which ended after the Company charged the Unionwith being concerned with its own interests, not those of the employees,Further proof of the inconsistency and unreliability of the claim that there wouldbe no contract is to be found in the Company's statements to the employees nearthe end of March as posted on its bulletin boardA notice entitled "Our Last Offer"and dated March 23 included the following:As we told you previous to the last session, only one major issue remained-Whether there was to be a modified Union Shop or maintenance of membership.In keeping with our established position, we contended that, in our opinion, themajority of our people did not want a Modified Union Shop. The Union feltthat our position was incorrect.Since neither party was willing to concede thepoint, the Union agreed to offer both proposals attheirmeeting for ratification.The issue is to be determined bysecretballot.The two alternatives are here clearly set forth without anysuggestionof a third, i.e ,that there would be no agreement at all or that the Union would withdraw.Werethe union shop voted down, there would be a contract with a maintenance-of-membership clause.Although this notice was posted more than 11/z months afterthe alleged promise to walk away, there was no mention of that possibility as a resultof employee action during the escape period.3Ray Brooks v N L R.B.,348 II S. 96.4If Hall had"no thought"of being himself involved in an election campaign until amonth after his July 24 conversation with Harte, the latter's testimony that hall spokeof being busy in that connection and of having lost his wife is not thereby contradictedHall's recollection of the conversation was admittedly not clear.He testified, "I could bewrong,"as the context and a subsequent statement show ; the transcript is hereby cor-rected in that respect. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Companyfollowed this noticewithanother,dated March 27, which includedthe following:MODIFIED SHOPThe modified shop means that after a thirty day escape period, any employeesignifying a desire to remain in the Union will be bound to remain a memberfor two years. It also means that any new employees hired during the next twoyears will beforcedto join the Union as a "right to work."Any employee pres-ently on the payroll will have a choice of joining or not joining for a thirty dayperiod.MAINTENANCE OF MEMBERSHIPIf you vote for maintenance of membership, you signify that you reserve theright for every man to be free to choose whether or not he desires Unionmembership.Under this category, new employees would have a free choiceas to Union membership.The thirty day Escape Clause still applies.Words have indeed lost their meaning if this is to be construed that a vote for main-tenance of membership signifies that there shall be no contract at all; or if, in theface of these explanations by the Company, it be held that there was an imminentlikelihood that there would be no contract because of employee action during theescape period. In this notice the Company also stated its belief:". . . a majorityofour people feel that a Union is not in their best interest at this time."Even so, theonly possibilities mentioned were the two forms of union security, not the withdrawalof the Union.Most favorably for the Company we could but conclude that itsrepresentatives at some later point possibly misinterpreted the alternative admittedlydeclared, rather than that a meaningless provision for a modified union shop shouldbe in effect while there would be no contract and no union at the plant.Whatever the confusion of some of the Company's witnesses, the evidence, includ-ing Thompson's testimony and company notices as well as testimony by the Union'switnesses, shows clearly that the employees were to and did choose between one oranother form of union-security provisions in the contract to be signed, eliminationof the Union not being contemplated; and not, as a company witness testified, thata vote against the Union would mean that "the Union is dead."In fact, it was further testified on behalf of the Company that Gillis told Thompsonat the March 31 meeting before the vote on the union-security provision that themembers had voted to accept the contract; and that Thompson and Harte thereafterspoke on the choice between union shop and maintenance of membership.Norwas any doubt in this respect indicated by the uncontradicted testimony that afterthe vote for the latter provision Thompson and Harte shook hands and agreed thatthey had a contract.Further supporting the credibility finding that there was no agreement by the Unionto walk away and that the Company did not rely on it either in making concessionsor in refusing to sign is the answer, verified on September 24, 1962, which allegesthat the Company "was at all times ready, willing and anxious to sign a writtenagreement in accordance with the oral agreement reached through collective bar-gaining."If the oral agreement was to walk away, what written agreement wasthe Company readyto sign?The Company's refusal to sign the proposed 2-year contract submitted to it aboutthe middle of April was a breach of its obligation to bargain, in violation of Section8(a)(5) and(1) of theAct.5B. The solicitation of withdrawal from the UnionIt was claimed by the Company that the Union did not provide withdrawal slips,and allegedly that provision thereof by the Company was therefore necessary or atleast in order.The employees having voted for a union-shop contract with an escapeclause, a notice now appeared on the bulletin board (despite an early denial, it isclear that the Company maintained and used the board, on which union notices werealso posted), remaining there for more than a week, to the effect that withdrawal slipscould be obtained from Harris, the plant superintendent, Miner, a rank-and-fileemployee, or Frye, whose status is in issue; or that these three had withdrawal slipswhich could be obtained for signature. If, as Harris testified, the notice said that`H. J Heinz Company v. NLRB ,311 U S. 514, 526. WARRENSBURG BOARD & PAPER CORPORATION407he had withdrawal slips, an employee's impression, as testified to by one of them,,Potter, that he "could receive them from Mr. Harris," was a reasonable deduction.This is so even if, as Harris appeared to suggest in the face of contrary testimony, he=did not touch the slips.They were on his desk and he replied when asked for some,-"Okay, there are three slips; take them."Whether or not Harris knew of the withdrawal slips before he saw the postedinotice and then, finding them on his desk, left them there, the Company at leastadopted the notice and this method of assisting and encouraging employees to with-draw.Harris testified that Thompson told him that it was "all right to hand oneout to anybody that requested one."Harris told one employee that duplicates ofslips given to the president of the local union were to be handed in to the office, andThompson offered to provide the necessary forms. If the idea was merely to ac-commodate employees by making the slips readily available in a place which wasreadily accessible to many employees, there was plenty of room on the table inHarris' office, if not on another desk or elsewhere in the room. There was no suchnecessity or absence of alternatives as to warrant inclusion of Harris in the withdrawalprocedure.There is no question but that Miner was a rank-and-file employee.As for Frye, while the answer denies that he is a supervisor, it does not deny theallegation that he has been the Company's agent. It will be assumed that the Com-pany intended to deny his status as alleged since the issue was contested at the hear-ing, and such denial will be recognized.The evidence generally does not show thatFrye had supervisory authority or that he, more than other rank-and-file employees,effectively recommended men for hire; but there is no contradiction of Frye's testi-mony that Thompson at one time suggested to Harris that they let Frye "hire hisown men."Frye's desk was near the timeclock and therefore most accessible to the employees.If he was a rank-and-file employee, there was no need certainly to include SupervisorHarris in the withdrawal notice and procedure; if Frye was a supervisor, and he wasapparently so regarded in view of Thompson's indicated reliance on him, his in-clusion was again violative.Aside from the question of responsibility for postingthe notice and permitting it to remain, the Company utilized the procedure whichit indicated, and received and retained custody of some 25 signed withdrawal slips.Despite the persistent attempts to show that more than one supervisor was engagedin unlawful solicitation of withdrawal slips, we can rest on the proof that the Com-pany, by the notice and through Harris, was thus involved in unlawful suggestionand solicitation of withdrawal from the Union, and attempts to undermine it 6We need not concern ourselves with the further fact that Thompson's confidentialsecretary kept the signed slips in the company safe.Nor need we, since it wouldnot lead to any different finding or additional remedy, emphasize the allegation thatthe Company violated the Act by informing its employees that the union issue wasdead, this being based on a notice which, although not presented at the hearing,was in substance described.The illegality of such notice depends upon the illegalityof the refusal to recognize the Union and to bargain with it.As for the Company's claim that, and even if, the Union's failure to instruct em-ployees concerning procedure for action under an escape clause warranted a well-meaning employer's sponsorship or assistance with respect to withdrawal, it standsuncontradicted that Harte did on March 31 instruct the employees on a simple pro-cedure.While Frye's testimony that Harte said that employees could get withdrawalslips differs from the suggestion that they use any slip of paper, it does not contradictHarte's positive description of what he told the employees.This latter was con-firmed by two employee witnesses called by the Company. If the reasonablenessand legality of the steps taken by the Company depend on the circumstances, therewas here neither need nor warrant for the Company's acts in this respect.Testimony was received concerning a cutback in employment during the escapeperiod and the need therefor.That cutback is not shown to have been related tothe withdrawal slips except that it fell within the escape period.The argument mayindeed be made that a cutback under such circumstances tends to encourage with-drawals from a union; contrariwise it can be claimed that it tends to encouragecontinued membership in hope of union support against layoff or discharge.We neednot speculate and choose between these alternatives.e Reserve Supply Corporation of L.1, Inc.,140 NLRB 330. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDAside from the Union's right to represent the employees for a reasonable period,the violations prevent an inquiry at this time into the free desires of the employeesin this respect.There may well be another election after the effect of the violationshas been dissipated.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company, set forth in section II, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desist there-from, and take certain affirmative action in order to effectuate the policies of theAct.It has been found that the Company, by refusing to sign an agreement embodyingconditions agreed upon, by suggesting and soliciting withdrawal from the Union, andby attempting to undermine it, refused to recognize or bargain collectively with theUnion, and thereby interfered with, restrained, and coerced its employees. I shall,therefore recommend that the Company cease and desist therefrom and from anylike or related conduct, and also, upon request, bargain collectively with the Unionwith respect to wages, hours, and other terms and conditions of employment, andfurther that it execute the contract heretofore submitted to it and agreed to, withappropriate changes such as the effective date and a corrected escape period.?Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Papermakers and Paperworkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.All production and maintenance employees of the Company employed at itsWarrensburg, New York, plant, exclusive of all office clerical employees and allguards, professional employees, and supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bargaining within the meaning ofSection 9(b) of the Act.3.The Union was on October 4, 1961, and at all times since has been the ex-clusive bargaining representative within the meaning of Section 9(a) of the Act,of all employees in the aforesaid unit for the purpose of collective bargaining.4.By refusing, on or about April 20, 1962, to sign an agreement embodying con-ditions agreed upon, by suggesting and soliciting withdrawal from the Union, andby attempting to undermine the Union, thereby refusing to bargain collectively withthe Union as the exclusive representative of the employees in the appropriate unit,Warrensburg Board & Paper Corporation has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By such acts, thereby interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, the Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.6.The aforesaid labor practices are unfair labor practices affecting commerce,within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]7WATF,, Inc132 NLRB 1338, enfd. 310 F 2d 700 (CA. 6)Cf.Sheet Metal WorkersUnion, Local No.65,AFL-CIO (Inland Steel Products Company),120 NLRB 1678, 1679.That the contract must embody what has been agreed upon by the parties has more re-cently been indicated in the Board's analysis inHenry I Siegel Co., Inc.,140 NLRB 1292,where it refused to direct affirmative action and found no violation because "the under-standing of the parties and their agreement" were embodied in the executed contract.